14Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Response to Applicant’s Remarks
1a. Applicant’s arguments and remarks, filed on 6/25/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

1b. Regarding Applicant’s remark, the Examiner summarizes the Examiner’s comments correspond to Applicant’ remarks in the following tables for ease of discussion. The third column is the page number of Remarks where the Applicant’s remarks are taken from. All Applicant’ remarks and Examiner’s comments are labeled with numbers in the first column.

Row
Claim
Page
Applicant’s Remarks
Examiner’s Responses
R.1
1
8-9
Applicant submits that certain embodiments of the claimed invention provide distinct advantages that are not provided by any of the references cited in the present Office Action. For instance, according to certain example embodiments, it is possible to provide a system for load balancing where the master base station may determine the load balancing group, and send the grouping information about the load balancing group to each secondary base station of the load balancing group. Additionally, each secondary base station may directly perform load balancing with another secondary base station without the master base station, thereby reducing delay and signaling overhead during the load balancing. As discussed below, Applicant respectfully submits that the cited references fail to disclose or suggest all the elements of the present claims, and therefore do not provide the novel 





.
R.2
1
9
Gao discloses a load balancing method for a wireless area network. As illustrated in Fig. 3, Gao discloses a load balancing procedure performed by a load balancing agent center, which selects an access point (AP) as the load balancing agent center, and creates a new load information table during initialization of the load balancing group. The load balancing agent center monitors and receives the load information that is sent by other APs of the load balancing group in the WLAN network, saves the load information, and updates the load information of the APs that sent the information.

Gao appreciates Applicant’s remarks
R.3
1
9
Seed discloses load balancing in the Internet of Things (IoT). Specifically, Seed discloses an IoT architecture that defines restful IoT load balancing (LB) mechanisms that support automated and dynamic configuration and management of LB groups. The IoT architecture may include one or more of an IoT LB proxy that supports autonomously forming and disbanding LB groups, and distributing requests across IoT devices that are members of the same LB group.
Seed appreciates Applicant’s remarks.
R.4
1
9-10
However, Applicant respectfully submits that a combination of Gao and Seed fails to disclose or suggest, at least, “determining a load balancing group, wherein the load balancing group includes a plurality of secondary base stations; and sending a grouping information about the load balancing group to each secondary base station of the load balancing group,” as recited in claim 1. Claims 9 and 13 each have their own unique scope, and recite certain elements that are similar to those of claim 1 highlighted above. Thus, the deficiencies of Gao and Seed as to claim 1 are also applicable to claims 9 and 13, along with all the claims dependent upon claims 1, 9, and 13.
Gao and Seed may not agree with Applicant’s remarks.


R.5
1
10
The Office Action took the position that paragraphs [0013], [0014], and [0059] of Gao disclose or suggest the 


Applicant’s Claims 1, 9 and 13 are so broad, the master base station performs ONLY two operations:
    Item 1, determining a load balancing group,
     Item 2, sending a grouping information to the group.

Further, in Claims 1, 9 and 13, the master base station DOES NOT perform any load balancing operations at all.


A, Gao discloses particularly, Item 2. Gao’s load balancing agent center (is) “sending a grouping information to the group”, see:
[0016] ……. Meanwhile the network load information of the present load balancing group can be obtained from the load balancing agent center, and load balancing management is conducted by combining with load balance information locally stored.  The 
load balancing agent center only acts as a distributing center of the dynamic 
information, and the concrete load balancing processing is conducted by the non-load-balancing agent centers based on the load balance information of the load balancing agent center and the local load balance information. 
See Figs 3-4.

B, Seed discloses both Item 1 and 2 operations:

1, Seed discloses Item 1, a IoT LB proxy (function as a master base station) determines and creates a load balancing group:

[0055] The disclosed embodiments, addressed in more detail below, will describe an IoT architecture that defines RESTful IoT LB mechanisms supporting automated and dynamic configuration and management of LB groups ….. IoT LB aware applications that support discovery, creation and configuration of LB groups.

If so, at block 840 the IoT application may create the new LB group on an IoT LB proxy and then this iteration of method 800 is complete at 845 and it returns to block 805 to await another trigger. If the request is not a request to form a new LB group, this iteration of method 800 is complete at 845 and it returns to block 805 to await another trigger.

2. Seed discloses Item 2, a LB Proxy sending a grouping information to the group:

[0103] An IoT LB proxy may support requests from IoT devices to form, join, leave, or disband an LB group.  Alternatively, or in addition, an IoT LB proxy may autonomously form or disband an LB group as well as autonomously add and/or remove IoT devices to and from an LB group on their behalf.  In one embodiment, 
IP multicast may provide the mechanisms for message distribution and group formation at the IP layer, but, in some of such embodiments, may not be used for performing the type of selective load balancing group functionality described in this disclosure. 

[0126] In an embodiment, LB group state information may be information 
regarding the ordering and timing (i.e., scheduling) of forwarded requests to an LB group as a whole.  This state information may be factored into policy-based LB decisions made by an IoT LB proxy.  For example, the LB proxy may use ordering information to ensure transactions are properly distributed across the LB group members.  Similarly, an LB proxy may 

See also Fig 6 and 8.



1
10-11
In contrast, the present claims recite methods, a master base station, and a secondary base station where the master base station determines a load balancing group, and the load balancing group includes a plurality of secondary base stations. The present claims also recite that a group information about the load balancing group is sent to each secondary base station of the load balancing group. Gao, however, discloses a “self-organizing” functionality among a plurality of APs, and one AP from the plurality of APs is selected as the load balancing agent center. In other words, Gao discloses that the load balancing agent center is one of the APs of the load balancing group, which the Office Action asserted as allegedly corresponding to the plurality of secondary base stations. This is in contrast to the present claims where the master base station determines a load balancing group which includes multiple secondary base stations. As such, according to the present claims, the master base station is not part of the load balancing group, and the information and load update occurs between the master base station and respective secondary base stations. Gao, however, discloses that the load balancing occurs within the “group”. Thus, contrary to the Office Action’s position, Gao fails to disclose or suggest a master base station that determines a load balancing group, as recited in the present claims.

See the discussion in Row R.5 above.
R.7
1
11
Additionally, the Office Action took the position that paragraph [0060] - [0063] of Gao disclose or suggest sending a grouping information about 



[0016] ……. Meanwhile the network load information of the present load balancing group can be obtained from the load balancing agent center, and load balancing management is conducted by combining with load balance information locally stored.  The 
load balancing agent center only acts as a distributing center of the dynamic 
information, and the concrete load balancing processing is conducted by the non-load-balancing agent centers based on the load balance information of the load balancing agent center and the local load balance information. 
See Figs 3-4.



1
12
Seed focuses on load balancing in IoTs, and discloses an IoT architecture that defines restful IoT LB mechanisms. However, like Gao, Seed also fails to disclose or suggest the above-referenced elements of the present claims. Thus, a combination of Gao and Seed would not have rendered claims 1-4 and 9-16 obvious to one of ordinary skill in the art. Accordingly, reconsideration and withdrawal of the rejection is respectfully requested.

See Row R.5 above
R.9
2 & 10
12
Applicant also respectfully submits that claims 2 and 10 are patentable over Gao and Seed at least because a combination of Gao and Seed fails to disclose or suggest, “the master base station maintains a control plane connection with a user equipment.” In this regard, the Office Action cited paragraphs [0003] and [0005] of Gao as allegedly disclosing or suggesting this element of the claims. Paragraphs [0003] and [0005] of Gao disclose that the distribution of access points joining the load balancing 

Claims 2 and 10 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

R.10
2 & 10
12-13
In contrast, the present claims recite that the master base station maintains a control plane connection with a user equipment. Gao, however, discloses “get access to an access point,” which does not correspond to maintaining a control plane connection. Furthermore, according to the present claims, the user equipment is maintaining the control plane connection outside the “group” with the master base statin disclosed in Gao. Thus, contrary to the Office Action’s position, Gao fails to disclose or suggest the above-referenced elements of claims 2 and 10.
on, not “within the group” as disclosed in Gao. Thus, contrary to the Office Action’s position, Gao fails to disclose or suggest the above-referenced elements of claims 2 and 10.


See Row R.9 above.
R.11
2 & 10
13
Seed also fails to disclose or suggest any information as to the master base station maintaining a control plane connection with the user equipment, and therefore does not cure this deficiency in Gao. Thus, a combination of Gao and Seed would not have rendered claims 2 and 10 obvious to one of ordinary skill in the art. Accordingly, for at least the additional reasons presented above, reconsideration and withdrawal of the rejection of claims 2 and 10 is respectfully requested.

See Row R.9 above.
R.12
3 & 11
13
Applicant also respectfully submits that claims 3 and 11 are patentable over Gao and Seed at least because a combination of Gao and Seed fails to disclose or suggest, sending a load balancing control signal to the user equipment according to the load balancing indicator. In this regard, the Office Action cited paragraphs [0003] and [0006] - [0010] of Gao, which generally discloses a 


Claims 3 and 11 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

R.13
3 &11
13-14
In contrast, claims 3 and 11 recite that load balancing control signaling is sent to the user equipment according to the load balancing indicator information. Gao, however, discloses a station that obtain the information by scanning channels and selecting to join a service set. In other words, rather than actually sending a control signal to a user equipment, Gao discloses a station that scans channels and then selects to join a service set. Thus, contrary to the Office Action’s position, Gao fails to disclose or suggest the above-referenced elements of claims 3 and 11.


See R.12 above.
R.14
3 & 11
14
Seed also fails to disclose or suggest any information as to sending a load balancing control signaling to the user equipment, and therefore does not cure this deficiency in Gao. Thus, a combination of Gao and Seed would not have rendered claims 3 and 11 obvious to one of ordinary skill in the art. Accordingly, for at least the additional reasons presented above, reconsideration and withdrawal of the rejection of claims 3 and 11 is respectfully requested.

See R.12 above.
R.15
All
14
In view of the above, Applicant respectfully submits that important distinctions exist between the cited references and the claimed invention. These distinctions are more than sufficient to render the claimed invention novel and unobvious. It is therefore respectfully requested that all of claims 1-4 and 9-16 be allowed, and this application passed to issue.

Claim 15 is objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 14 and 16 are rejected based on the same rationales of Claim 1.




Allowable Subject Matter
1c. Claims 2-3, 10-12 and 15 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

1d. Regarding Claims 1, 9, 13-14 and 16, the Examiner maintains the same grounds of rejections. This office action is made final.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 9, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20070115906 A1) in view of Seed (US 20140359131 A1).

2b. Summary of the Cited Prior Art
Gao discloses a method of load balancing in a wireless network (Fig 1-4).
Seed discloses a method of load balancing in IoT network (Fig 1-28D).

2c. Claim Analysis
Regarding Claim 1, Gao discloses:
A method executed by a master base station for load balancing, the method comprising
[(Gao discloses a method of load balancing in a wireless network, see:
[Abstract] The present invention relates to a load balancing method for a wireless local area network, which including the following steps: initializing the load balancing group, self-organizing to select an online access point from the load balancing group as a load balancing agent center, each access point of the said balancing group managing and processing the load balance in accordance with the load level and balance optimizing policy, therefore implements the network load balance.  The method of the invention improves reliability of the network load information, prevents the load information from invalidly broadcasting in the wireless local area network, therefore reduces the additional overhead for managing the load balance of the wireless network, particularly in the network that having three layers switching equipment, self-organizing to select the agent center can utilize the network resource in effect, therefore managing the dynamic load balance information much more effect, reducing the dependence on the upper server, and managing the network much more flexible. 
	Fig 1-4)]:
determining a load balancing group, wherein the load balancing group includes a plurality of secondary base stations
[(Gao discloses self-organizing load balance group, and select a load balancing agent center as a master, the other access points as secondary base stations, see:
[0013] Step 1, initializing the load balancing group in the wireless local area network, self-organizingly selecting an access point from the online access points in the load balancing group as a load balancing agent center; and 
 	[0014] Step 2, each access point of the said balancing group managing and processing the load balance in accordance with the load level and balance optimizing strategy, so as to implement the network load balance. 
[0059] Step 301, selecting the AP as the load balancing agent center, creating a new load information table during the initialization of the load balancing group; succeeding to the load information table, which includes the load information of other online APs of the devices, from the old load balancing agent center during the operation of the WLAN network. 
	Fig 3, Steps 301-303; see also Fig 1-2 and 4)];
sending a grouping information about the load balancing group to each secondary base station of the load balancing group
[(Gao discloses communication load balance information within load balance group, see:
Step 302, monitoring and receiving the load information that sent by other APs of the load balancing group in the WLAN network. 
 	[0061] Step 303, saving the received load information, and updating the load information of the APs, which send the said information, in the load information table. 
 	[0062] Step 304, detecting the load level of the present AP, conducting load level processing in the combination with the network load information recorded by the load information table, and updating the load level of the present AP.  Station access processing is conducted in accordance with the present load level, the access of a station STA will be allowed when the load level is lower than the upper limit of the load level, while the access of the station STA will be rejected when the load level is higher than the upper limit of the load level. 
 	Fig 3, Steps 302-307; see also Fig 1-2 and 4)].
	Further, Seed discloses forming balance group more specifically.
determining a load balancing group, wherein the load balancing group includes a plurality of secondary base stations
	[(Seed discloses forming balance group more specifically, see:
[0055] The disclosed embodiments, addressed in more detail below, will describe an IoT architecture that defines RESTful IoT LB mechanisms supporting automated and dynamic configuration and management of LB groups.  The IoT architecture may include one or more (and as many as all) of an IoT LB proxy that supports autonomously forming and disbanding LB groups and distributing requests across IoT devices that are members of the same LB group, IoT LB aware devices that support publishing and discovery of LB information as well as the forming, joining, leaving, and disbanding of LB groups, and IoT LB aware applications that support discovery, creation and configuration of LB groups.  These automated mechanisms may be well-suited for IoT networks that in many cases do not have interaction with human beings and cannot rely on a network administrator for management of LB groups.  IoT LB group addressing schemes based on upon the definition of a LB group uniform resource identifier (URI) are also described. 
	Fig 6 and 8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method of load balancing in a wireless network with Seed’s method of load balancing in IoT network with the motivation being to provide dynamic grouping for load balancing (Seed, Abstract).	

Regarding Claim 9, the claim disclose similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 13, the claim disclose similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Further, Claim 13 discloses the same operations disclosed in Claim 1, but are performed by a secondary base station,
Regarding Claim 14, the claim disclose similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Further, Claim 14 discloses the same operations disclosed in Claim 1, but are performed by a secondary base station,
Regarding Claim 16, the claim disclose similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Further, Claim 16 discloses the same operations disclosed in Claim 1, but are performed by a secondary base station,


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/JUNG LIU/Primary Examiner, Art Unit 2473